Gilfillan, C. J.
Defendant owned a farm of two hundred acres, and agreed to pay Weber one hundred dollars if he *355would find a purchaser for it. Weber found a purchaser for one hundred and seventeen acres of the farm, who purchased -that quantity from defendant. Weber sued for one hundred dollars.
Clearly he was not entitled to recover anything. The contract was entire that Weber should find a purchaser for the whole farm, and that for doing so defendant should pay bim one hundred dollars. Weber was not entitled to anything until he performed his part of the contract, and found a purchaser willing to buy the whole farm. This he did not do.
Judgment affirmed.